Name: Commission Regulation (EC) No 1503/2001 of 23 July 2001 determining to what extent import right applications submitted for live bovine animals weighing between 80 and 300 kg as part of a tariff quota provided for in Regulation (EC) No 1247/1999 may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade;  EU finance;  cooperation policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|32001R1503Commission Regulation (EC) No 1503/2001 of 23 July 2001 determining to what extent import right applications submitted for live bovine animals weighing between 80 and 300 kg as part of a tariff quota provided for in Regulation (EC) No 1247/1999 may be accepted Official Journal L 199 , 24/07/2001 P. 0015 - 0015Commission Regulation (EC) No 1503/2001of 23 July 2001determining to what extent import right applications submitted for live bovine animals weighing between 80 and 300 kg as part of a tariff quota provided for in Regulation (EC) No 1247/1999 may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1247/1999 of 16 June 1999 laying down detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kg and originating in certain third countries(1), as last amended by Regulation (EC) No 1096/2001(2), and in particular Article 4 thereof,Whereas:(1) Article 1(1) of Regulation (EC) No 1247/1999 lays down the number of head of live bovine animals weighing between 80 and 300 kg originating in certain third countries which may be imported under special conditions in the period 1 July 2001 to 30 June 2002.(2) The quantities for which import right applications have been submitted exceed the quantities available. Pursuant to Article 4(2) of Regulation (EC) No 1247/1999, a single percentage reduction in the quantities applied for should be fixed,HAS ADOPTED THIS REGULATION:Article 1All applications for import rights lodged pursuant to Article 3 of Regulation (EC) No 1247/1999 shall be met to the extent of 0,45923 % of the quantity applied for.Article 2This Regulation shall enter into force on 24 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 150, 17.6.1999, p. 18.(2) OJ L 150, 6.6.2001, p. 33.